Citation Nr: 1758580	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  10-28 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to higher initial ratings for cardiomegaly, rated10 percent prior to January 20, 2010, 30 percent from January 20, 2010, to September 21, 2015, and 60 percent from September 22, 2015.

2.  Entitlement to service connection for prostate cancer, to include as secondary to service connected prostatitis.

3.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from November 1971 to March 1989 and September 1989 to September 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In July 2017, the Board remanded the claims of entitlement to higher initial ratings for cardiomegaly and entitlement service connection for prostate cancer to afford the Veteran an opportunity to appear at a hearing before the Board.  

In October 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the testimony offered at this hearing has been associated with the record. 

At the Board hearing, the Veteran submitted evidence not yet considered by the Agency of Original Jurisdiction (AOJ).  At that time, he also waived initial AOJ consideration thereof.  See 38 C.F.R. § 20.1304(c) (2017).

The Veteran has claimed entitlement a total disability rating based on individual unemployability (TDIU), including as related to the disabilities involved in the current appeal.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the claimant.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to higher initial evaluations for his service-connected cardiomegaly.  This disability is evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7020, for cardiomyopathy, which provides, inter alia, for evaluation of the disability based upon the level of metabolic equivalents (METs) where dyspnea, fatigue, angina, dizziness or syncope result (METs are generally defined as the ratio of a person's working metabolic rate relative to his resting metabolic rate).

The Veteran also seeks entitlement to service connection for prostate cancer, including as secondary to the service-connected prostatitis.  Service connection for prostatitis has been in effect since October 1992, and was incurred in service.

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).

Following the Veteran's Board hearing, he was afforded a VA heart conditions examination in October 2017.  Based on an interview of the Veteran, METs were estimated at a level of greater than 7 to 10 METs, resulting in fatigue.  The examination report notes that the METs estimate was consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood and jogging at 6 mph.  The examiner found no impact from the disability on the Veteran's ability to work.

At his hearing, the Veteran testified as to his functional abilities in regard to the service-connected cardiomegaly, and painted a different picture than that illustrated by the October 2017 VA examination METs estimate.  The Veteran testified that he got dizzy going up stairs, doing yardwork and going up a ladder.  He stated he had to take frequent breaks when he mowed the lawn because of fatigue, and that it that it could take him 3 days to finish it.

Further examination is necessary to address the claim.  As noted, the October 2017 VA examiner indicated in the METs estimate that the Veteran was able to climb stairs quickly, engage in moderate bicycling, chop wood and jog at 6 mph.  However, at his Board hearing the Veteran testified to having a substantially lesser degree of ability to engage in activity.  Accordingly, the examination report is returned.  38 C.F.R. § 4.2.

The Veteran's service records note the assessment of prostatitis resulting in the aforementioned award of service connection for this disability effective November 1992.  VA records document a diagnosis of prostate cancer in 2007, with a prostatectomy in December 2007.  

In March 2009 VA afforded the Veteran a VA examination to address the etiology of his prostate cancer.  The examiner addressed secondary service connection, including by means of aggravation, concluding that it was less likely than not that prostatitis caused or aggravated prostate cancer.  In sum, the examiner explained that prostatitis was distinct from prostate cancer, and that the two diseases were unrelated.  

At the time of his Board hearing, the Veteran submitted three Internet articles regarding prostatitis and prostate cancer.  One article notes a single study that showed an increased risk of prostate cancer in men with symptomatic prostatitis.  Another indicates a possible correlation between the two diseases.
The Veteran should be afforded a new VA examination to address his claim for service connection of prostate cancer.  Given the assessment of apparently chronic prostatitis since service, the examination report should address direct service connection, i.e. whether it is at least as likely as not that prostate cancer was incurred in service, or is otherwise related thereto.  The examination report should also address the newly submitted evidence relating to the claimed association between Veteran's symptomatic prostatitis and prostate cancer.  The claim is remanded.  38 C.F.R. § 4.2. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA heart examination to determine the current level of severity of his service-connected cardiomegaly.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any studies should be incorporated into the examination report and associated with the claims file.

The examination must include a stress test to determine the Veteran's METs, unless the examiner determines that a stress test is medically contraindicated, be it due to the Veteran's physical limitations, or other valid reasons.  If the examiner determines that such a test is medically contraindicated, be it due to the Veteran's physical limitations, or other valid reasons, a full explanation must be given.  The examiner should comment on cardiomegaly's effect on the Veteran's ability to work.

A complete rationale should be given for all opinions and conclusions expressed.

2.  Schedule the Veteran for a VA examination to address the etiology of his prostate cancer with resultant prostatectomy, including as secondary to prostatitis.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder must be made available for review in conjunction with the opinion.

The examiner should address the following questions:

a) Is it is at least as likely as not (a 50 percent probability or greater) that the Veteran incurred prostate cancer in service or that prostate cancer is otherwise related to any in-service event, injury or disease?

b) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected prostatitis caused prostate cancer?

If it is determined that prostate cancer was not caused by the service-connected prostatitis, the examiner should opine whether it is at least as likely as not that prostate cancer was aggravated by the service-connected prostatitis, and if so, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.

The examiner's attention is directed to the articles submitted by the Veteran relating to a possible association between prostatitis and prostate cancer.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  After completion of the development directed above, to the extent possible, and any additional development of the evidence that the AOJ may deem necessary, the AOJ should review the record and determine if the benefits sought can be granted.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




